
	
		II
		112th CONGRESS
		1st Session
		S. 1500
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Murkowski (for
			 herself, Mr. Enzi, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To give Americans access to affordable child-only health
		  insurance coverage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensure Children Have Health Care
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The minority
			 staff of the Committee on Health, Education, Labor and Pensions of the Senate
			 surveyed whether children under the age of 19 have access to child-only health
			 insurance plans since the enactment of the Patient Protection and Affordable
			 Care Act, as amended by the Health Care and Education Reconciliation Act. The
			 survey found that passage of the new health care law prompted health insurance
			 carriers to stop selling new child-only health plans in many States.
			(2)Of the 50 States,
			 17 States reported that there are no health insurance carriers selling
			 child-only health plans to new enrollees in the State.
			(3)Thirty-nine
			 States indicated that at least one health insurance carrier exited the
			 child-only health insurance market in the State following enactment of the new
			 health care law.
			(4)Accordingly,
			 child-only health insurance access and competition in the market have declined
			 significantly since the passage of the new health care law. This precedent
			 raises concerns about the impact that similar changes, which are scheduled to
			 go into effect in 2014, will have in reducing access and competition in the
			 health insurance market.
			(5)Americans under
			 the age of 19 should be able to get health insurance coverage in every State,
			 and if it is not offered in their State, they should be able to purchase health
			 insurance coverage from another State.
			3.Purchasing
			 child-only health insurance across State lines
			(a)In
			 generalNotwithstanding any other provision of law, effective on
			 October 1, 2011, a health insurance issuer that is licensed to offer child-only
			 health insurance coverage in a State may also offer such coverage to eligible
			 residents of other States. The laws of the State in which the issuer is
			 licensed shall apply with respect to any such coverage.
			(b)Open
			 enrollmentNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall provide for the
			 application of a uniform annual enrollment period of at least 45 days with
			 respect to child-only health insurance coverage to which this section
			 applies.
			(c)RegulationsNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall promulgate regulations to carry out this
			 section, including regulations that—
				(1)provide
			 protections to enrollees under such regulations;
				(2)ensure the
			 solvency of health insurance issuers that offer coverage under such
			 regulations; and
				(3)clarify the
			 procedures that would apply when an enrollee has a complaint concerning their
			 coverage.
				(d)Definitions
				(1)In
			 generalThe definitions contained in section 2791 of the Public
			 Health Service Act (42 U.S.C. 300gg–91) shall apply for purposes of this
			 section.
				(2)Child-only
			 health insurance coverageThe term child-only health
			 insurance coverage means health insurance coverage that is offered only
			 to individuals who are under 19 years of age.
				
